21 F.3d 1119
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gys Jansen VAN BEEK, Plaintiff-Appellant,v.UNITED STATES of America;  Small Business Administration,Defendants-Appellees.
No. 93-35753.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1994.*Decided March 29, 1994.

Before:  FLETCHER, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Gys Jansen Van Beek appeals pro se the district court's Fed.R.Civ.P. 12(b)(1) dismissal of his action alleging that the United States and the Small Business Administration (SBA) engaged in tortious conduct regarding the origination and servicing of an SBA disaster loan to a third party.  Van Beek contends that the district court erred by concluding that it lacked subject matter jurisdiction because he failed to exhaust his administrative remedies.  We review de novo,  Mundy v. United States, 983 F.2d 950, 952 (9th Cir.1993), and we affirm.


3
Here, the pertinent facts are undisputed.  Van Beek filed this action against the United States in district court before filing an administrative claim with the SBA.  Under the Federal Tort Claims Act, 28 U.S.C. Secs. 1346, 2671-80, however, Van Beek was required to pursue his administrative remedies with the SBA before filing suit in district court.   See Jerves v. United States, 966 F.2d 517, 519 (9th Cir.1992) (section 2675(a) requires the claimant to present his claim to the appropriate federal agency before filing an action in district court).


4
Despite Van Beek's argument that a "technical" defense should not preclude review of his action, we repeat that section 2675(a) is a jurisdictional requirement which may not be waived.   See Jerves, 966 F.2d at 519.  Because Van Beek did not comply with this jurisdictional requirement, the district court properly dismissed his action for lack of subject matter jurisdiction.1


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  We deny Van Beek's request to provide supplemental documents pertaining to the case


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 In light of our holding, we need not address the district court's alternative ruling that res judicata barred Van Beek's action